DETAILED ACTION

The Information Disclosure Statement(s) filed 04/06/2022 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/31/2022 has been entered. Claims 1, 3-4, 6-8, 10-14, and 17-19 have been amended. Claims 1-19 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s interview and remarks. Applicant’s amendments to the claims have overcome each and every objection and rejection set forth in the Non-Final Office Action mailed on 3/01/2022.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record failed to show either alone or in combination a mechanical flywheel and a coupler configured to selectively mechanically couple the propulsor to either the rotational energy output of the mechanical flywheel, or the rotational energy output by the engine along with all other listed limitations of the independent claim. As noted on page 6 of Applicant’s remarks, the prior art of record (Jackowski) comprised a propulsor gearbox that selected between coupling the engine to the flywheel and decoupling the engine from the flywheel, and as such did not possess the capability to select between the engine and the flywheel for coupling mechanical energy to a propulsor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644